Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 23, 2015

                                        No. 04-15-00441-CR

                                IN RE Roy Louis SMITHWICK Jr.


                                               ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On July 16, 2015, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on July 23, 2015.




                                                        _________________________________
                                                        Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.



                                                        ___________________________________
                                                        Keith E. Hottle, Clerk